t c memo united_states tax_court jeffrey verne sawyer and diana lorraine ecker sawyer petitioners v commissioner of internal revenue respondent docket no 1821-11l filed date jeffrey verne sawyer and diana lorraine ecker sawyer pro sese s mark barnes for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioners seek review of respondent’s determination to sustain the filing of the notice_of_federal_tax_lien nftl to collect petitioners’ unpaid federal_income_tax liability for unless otherwise indicated all section references are to the internal_revenue_code the sole issue for decision is whether respondent abused his discretion in sustaining the nftl findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in nevada petitioners filed a voluntary chapter bankruptcy case in the u s bankruptcy court for the district of nevada on date and their debts were discharged in bankruptcy on date on date petitioners filed their federal_income_tax return but failed to pay the tax shown as due on the return petitioners self-reported a tax_liability of dollar_figure and a withholding credit of dollar_figure leaving an unpaid balance of dollar_figure in date the internal_revenue_service irs audited petitioners’ and tax returns on date the irs sent petitioners an examination_report proposing an increase in tax for of dollar_figure interest of dollar_figure and an accuracy-related_penalty of dollar_figure and a decrease in tax for of dollar_figure petitioners appealed both years to the irs office of appeals appeals on date while petitioners’ audit was still open the irs sent petitioners letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their unpaid self-reported federal_income_tax liability for on date the irs received petitioners’ timely filed form request for a collection_due_process or equivalent_hearing in which they requested a collection_due_process cdp hearing to address whether the irs should not have filed a lien while their audit was open petitioners did not request that any collection alternatives be considered at the cdp hearing on date settlement officer corina mullins of appeals sent petitioners a letter scheduling a telephone cdp hearing for date petitioners would still have had an unpaid balance for if they had accepted the proposed changes to tax petitioners disputed both adjustments and believed that it was very very likely that they would have no tax_liability whatsoever upon conclusion of their appeal the nftl was for dollar_figure the sum of the dollar_figure which petitioners had self-reported on their return plus dollar_figure in interest and penalties petitioners’ federal_income_tax return had not been filed and was past due when they submitted their cdp hearing request on date petitioners sent settlement officer mullins a letter stating that the revenue_agent who conducted their audit and the appeals officer who considered their appeal had orally informed them that a lien would not be filed while their audit was open on date petitioners reached a settlement with appeals as to their and tax_liabilities and signed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment petitioners agreed to an increase in tax of dollar_figure for and a decrease in tax of dollar_figure for on date settlement officer mullins contacted petitioners by telephone for the cdp hearing and they stated that they were out of town and would soon provide to settlement officer mullins written documentation in support of their claim on or before date petitioners sent to settlement officer mullins letters that they had received from the revenue_agent and the appeals officer these letters did not contain any representation that the irs would not file a lien while petitioners’ audit for was open settlement officer mullins determined that the documentation provided did not warrant the withdrawal of the nftl on date respondent sent petitioners a notice of petitioners still had an unpaid balance for after this decrease determination concerning collection actions s under sec_6320 and or sustaining the filing of the federal_tax_lien i jurisdiction and standard of review opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 b sec_6320 provides that the appeals hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives sec_6330 the taxpayer may also challenge the amount of the underlying tax_liability if a statutory_notice_of_deficiency was not received or the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite ii abuse_of_discretion petitioners’ underlying tax_liability is not in dispute thus the court reviews appeals’ determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite to establish abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals giamelli v commissioner t c pincite 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs petitioners argue that the revenue_agent who audited their and returns and the appeals officer who considered their appeal falsely represented to them that a lien would not be filed while their audit was open we interpret as did respondent in his opening brief petitioners’ argument to be that respondent abused his discretion in sustaining the nftl because the irs was equitably estopped from filing the nftl equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 aff’d 673_f2d_784 5th cir in their petition petitioners also argued that the nftl was filed in violation of the automatic bankruptcy stay granted under u s c sec_362 and that they should have been allowed payment arrangements as an alternative means of collection both of these arguments lack merit petitioners’ debts were discharged in bankruptcy on date the nftl was filed on date the automatic bankruptcy stay terminated on the date of discharge see u s c sec_362 petitioners did not request that any collection alternatives be considered at the cdp hearing and moreover they would have been ineligible for collection alternatives because they were not in compliance with the tax_return filing requirement for see 133_tc_392 finding that the commissioner’s policy of requiring individuals seeking collection alternatives to be current with filing their tax returns is reasonable the doctrine_of equitable_estoppel is applied against the commissioner with utmost caution and restraint 312_f2d_311 9th cir aff’g 32_tc_998 and aff’g in part rev’g in part 32_tc_1017 the traditional elements of equitable estoppel--all of which must be satisfied to invoke the doctrine--are a false representation or misleading silence by the party against whom the doctrine is to be invoked an error in a statement of fact and not an opinion or statement of law ignorance of the fact by the representee reasonable reliance on the act or statement by the representee and detriment to the representee see 104_tc_13 aff’d 140_f3d_240 4th cir in addition to traditional elements the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie requires the party seeking to apply the doctrine against the government to prove affirmative misconduct 1_f3d_932 9th cir the aggrieved party must prove ‘affirmative misconduct going beyond mere negligence’ and even then ‘estoppel will only apply where the government’s wrongful act will cause a serious injustice and the public’s interest will not suffer undue damage by imposition of the liability’ 872_f2d_277 9th cir quoting 847_f2d_515 9th cir affirmative misconduct requires ongoing active misrepresentations or a pervasive pattern of false promises as opposed to an isolated act of providing misinformation purcell f 3d pincite affirmative misconduct is a threshold issue to be decided before determining whether the traditional elements of equitable_estoppel are present id pincite petitioners have not offered any evidence of affirmative misconduct by respondent in fact the record shows quite the opposite petitioners testified that the revenue_agent and appeals officer made a mistake and that the lien was filed inaccurately because of the information given by these people because petitioners have not proven affirmative misconduct on the part of respondent we need not address the traditional conditions for application of equitable_estoppel see miller v commissioner tcmemo_2001_55 citing purcell f 3d pincite furthermore petitioners have not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the nftl was arbitrary capricious or without sound basis in fact or law settlement officer mullins determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the nftl appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the lien action accordingly we hold that respondent did not abuse his discretion in sustaining the nftl to reflect the foregoing decision will be entered for respondent
